Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 1 of 11 Page ID
                                 #:26085



  1   QUINN EMANUEL URQUHART &
      SULLIVAN LLP
  2   Zachariah Summers (SBN 255284)
      zachsummers@quinnemanuel.com
  3   Miles D. Freeman (SBN 299302)
      milesfreeman@quinnemanuel.com
  4   865 S. Figueroa St., 10th Floor
      Los Angeles, California 90017
  5   Telephone: (213) 443-3000
      Facsimile: (213) 443-3100
  6
      Raymond N. Nimrod
  7   (admitted pro hac vice)
      raynimrod@quinnemanuel.com
  8   Richard W. Erwine
      (admitted pro hac vice)
  9   richarderwine@quinnemanuel.com
      51 Madison Ave., 22nd Floor
 10   New York, NY 10010
      Telephone: (212) 849-7000
 11   Facsimile: (212) 849-7100
 12   Attorneys for Defendant VIZIO, Inc.
 13
 14                            UNITED STATES DISTRICT COURT
 15                          CENTRAL DISTRICT OF CALIFORNIA
 16
                                      SOUTHERN DIVISION
 17
       POLARIS POWERLED                          Case No. 8:18-cv-01571-JVS (DFMx)
 18    TECHNOLOGIES, LLC,
                                                 VIZIO INC.’S STATEMENT OF
 19          Plaintiff,                          UNCONTROVERTED FACTS AND
                                                 CONCLUSIONS OF LAW IN SUPPORT
 20          v.                                  OF ITS MOTION FOR SUMMARY
                                                 JUDGMENT
 21    VIZIO, INC.,                              Hearing Date: June 29, 2020 at 1:30 PM
 22
            Defendant.                           Courtroom: 10C
 23
                                                 Judge: Hon. James V. Selna
 24
 25
 26
 27
 28
                                                                 Case No. 8:18-cv-01571-JVS (DFMx)
                          VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 2 of 11 Page ID
                                 #:26086



  1          Pursuant to Central District of California Local Rule 56-1, Defendant VIZIO,
  2 Inc. submits this Statement of Uncontroverted Facts and Conclusions of Law in
  3 support of its Motion for Summary Judgment.
  4                  STATEMENT OF UNCONTROVERTED FACTS
  5     NO.             UNCONTROVERTED FACT                                SUPPORT
  6      1     Polaris asserts claims 1-7 of U.S. Patent No.       Summers Decl. Ex. B ¶ 2.
  7            7,239,087 (“the ’087 Patent”) against VIZIO.
  8      2     Claim 1 of the ’087 Patent is an independent        Dkt. 1-1 at Claim 1.
  9            claim.
 10      3     Claim 1 of the ’087 Patent recites:                 Dkt. 1-1 at Claim 1.
 11             1. A multi-load time sharing driver
 12             comprising:
 13                     a current source configured to provide
 14                     a regulated current;
 15                     a network of semiconductor switches
 16                     coupled in series; and
 17                     a plurality of light sources in a
 18                     backlight system, each light source
 19                     associated with a semiconductor
 20                     switch, wherein the semiconductor
 21                     switch selectively opens to allow the
 22                     associated light source to conduct the
 23                     regulated current.
 24      4     Claims 2-7 of the ’087 Patent depend from           Dkt. 1-1 at Claims 2-7.
 25            claim 1.
 26      5     Polaris accuses over two hundred VIZIO              Summers Decl. Ex. B ¶ 2.
 27            televisions of infringing the ’087 Patent,
 28
                                                                 Case No. 8:18-cv-01571-JVS (DFMx)
                          VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 3 of 11 Page ID
                                 #:26087



  1           which are made by TPV, AmTran, Foxconn,
  2           or Wistron.
  3      6    A complete list of accused VIZIO products        Summers Decl. Ex. B ¶ 2.
  4           appears in paragraph 2 of Polaris’s
  5           infringement expert’s report.
  6      7    Polaris’s infringement expert Mr. Carlson        Summers Decl. Ex. B ¶¶
  7           opines that the VIZIO M50-E1 television is       90, 97, 105, 116;
  8           representative of all VIZIO products             Summers Decl. Ex. C at 2.
  9           manufactured by TPV.
 10      8    Polaris’s infringement expert Mr. Carlson        Summers Decl. Ex. D at 2,
 11           opines that the VIZIO M557-G0 television is      14 & 21.
 12           representative of all VIZIO products
 13           manufactured by AmTran, except the E470i-
 14           A0/A0B, E500d-A0, E500i-A0/A0B, E420d-
 15           A0/A0B, E420i-A0/A0B, and VF551XVT.
 16      9    The AmTran-manufactured VIZIO E470i-             Summers Decl. Ex. D at 2,
 17           A0/A0B, E500d-A0, E500i-A0/A0B, E420d- 14 & 21.
 18           A0/A0B, E420i-A0/A0B, and VF551XVT
 19           utilize a slightly different architecture than
 20           the M557-G0 but their relevant operation and
 21           structure is unchanged.
 22      10   Polaris’s infringement expert Mr. Carlson        Summers Decl. Ex. E at 2,
 23           opines that the VIZIO F70-F3 television is       15 & 21.
 24           representative of all VIZIO products
 25           manufactured by Foxconn, except the
 26           M601d-A3, M701d-A3, M801d-A3, and
 27           M801i-A3.
 28
                                              -2-            Case No. 8:18-cv-01571-JVS (DFMx)
                      VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 4 of 11 Page ID
                                 #:26088



  1      11   The Foxconn-manufactured VIZIO M601d-             Summers Decl. Ex. E at 2,
  2           A3, M701d-A3, M801d-A3, and M801i-A3              15 & 21.
  3           utilize a slightly different architecture than
  4           the F70-F3 but their relevant operation and
  5           structure is unchanged.
  6      12   Polaris’s infringement expert Mr. Carlson         Summers Decl. Ex. F at 2,
  7           opines that the VIZIO E40-C2 television is        13-14, 20-21.
  8           representative of all VIZIO products
  9           manufactured by Wistron, except the E551i-
 10           A2.
 11      13   The Wistron-manufactured VIZIO E551i-A2           Summers Decl. Ex. F at 2,
 12           utilizes a slightly different architecture than   13-14, 20-21.
 13           the E40-C2 but the relevant operation and
 14           structure is unchanged.
 15      14   Polaris’s infringement expert Mr. Carlson         Summers Decl. Ex. B ¶¶
 16           does not identify any material differences        102-105 & Summers
 17           between the accused VIZIO products that           Decl. Ex. C at 9-10 (TPV
 18           include the AS3824 LED driver and any             M50-E1 includes AS3824
 19           other product for purposes of whether the         LED driver); Summers
 20           limitation “a network of semiconductor            Decl. Ex. D at 13
 21           switches coupled in series” reads on the          (AmTran M557-G0
 22           accused products.                                 includes AS3824 LED
 23                                                             driver), 15 (for subset of
 24                                                             AmTran products,
 25                                                             “[w]hile circuitry is
 26                                                             different than the familiar
 27                                                             AS3824 LED driver, the
 28
                                              -3-            Case No. 8:18-cv-01571-JVS (DFMx)
                      VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 5 of 11 Page ID
                                 #:26089



  1                                                           functionality is the
  2                                                           same.”); Summers Decl.
  3                                                           Ex. E at 12-13 (Foxconn
  4                                                           E70-F3 includes AS3824
  5                                                           LED driver), 15 (for
  6                                                           subset of Foxconn
  7                                                           products that use field-
  8                                                           programmable gate array
  9                                                           instead of MOSFET, “the
 10                                                           relevant operation and
 11                                                           structure is unchanged”),
 12                                                           16 (“This implementation
 13                                                           uses different circuitry
 14                                                           (FPGA and op amps)
 15                                                           rather than the more
 16                                                           common AMS LED
 17                                                           driver, but the functional
 18                                                           results are the same.”);
 19                                                           Summers Decl. Ex. F at
 20                                                           12-13 (Wistron E40-C2
 21                                                           includes AS3823 LED
 22                                                           driver, which uses
 23                                                           MOSFETs to control the
 24                                                           LED strings), 13-14 (for
 25                                                           Wistron E551i-A2, “A
 26                                                           single Wistron product
 27                                                           utilize a slightly different
 28
                                             -4-            Case No. 8:18-cv-01571-JVS (DFMx)
                     VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 6 of 11 Page ID
                                 #:26090



  1                                                            architecture, though the
  2                                                            relevant operation and
  3                                                            structure is unchanged.”);
  4                                                            Gershowitz Decl. ¶ 55.
  5      15   Polaris’s infringement expert Mr. Carlson        Summers Decl. Ex. B ¶¶
  6           does not identify any material differences       110-117 & Summers
  7           between the accused VIZIO products that          Decl. Ex. C at 12-16 (TPV
  8           include the AS3824 LED driver and any            M50-E1 includes AS3824
  9           other product for purposes of whether the        LED driver); Summers
 10           limitation “wherein the semiconductor switch Decl. Ex. D at 17-21
 11           selectively opens to allow the associated light (AmTran M557-G0
 12           source to conduct the regulated current”         includes AS3824 LED
 13           reads on the accused products.                   driver), 21-22 (for subset
 14                                                            of AmTran products,
 15                                                            “[w]hile circuitry is
 16                                                            different than the familiar
 17                                                            AS3824 LED driver, the
 18                                                            functionality is the
 19                                                            same.”); Summers Decl.
 20                                                            Ex. E at 16-21 (Foxconn
 21                                                            E70-F3 includes AS3824
 22                                                            LED driver), 21 (for
 23                                                            subset of Foxconn
 24                                                            products that use FPGA
 25                                                            instead of LED driver
 26                                                            integrated circuit,
 27                                                            MOSFETs only conduct
 28
                                              -5-            Case No. 8:18-cv-01571-JVS (DFMx)
                      VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 7 of 11 Page ID
                                 #:26091



  1                                                            current when closed like
  2                                                            with the AS3824);
  3                                                            Summers Decl. Ex. F at
  4                                                            14-20 (Wistron E40-C2
  5                                                            includes AS3823 LED
  6                                                            driver, which uses
  7                                                            MOSFETs that only
  8                                                            conduct current when
  9                                                            closed), 20 (for Wistron
 10                                                            product with a “slightly
 11                                                            different architecture,”
 12                                                            “While circuitry is
 13                                                            different than the familiar
 14                                                            AS3824 LED driver, the
 15                                                            functionality is the
 16                                                            same”).
 17      16   Polaris’s expert, Mr. Carlson, opines in his     Summers Decl. Ex. B ¶¶
 18           infringement report that the MOSFETs or          110-111; Summers Decl.
 19           bipolar transistors that control the LED         Ex. C at 16-17; Summers
 20           strings in the backlight of the accused          Decl. Ex. D at 17-25;
 21           products are the “semiconductor switches”        Summers Decl. Ex. E at
 22           “associated with” the LED strings in the         16-21; Summers Decl. Ex.
 23           backlight recited in Claim 1.                    F at 14-21.
 24      17   In all of the accused products, the MOSFETs Gershowitz Decl. ¶¶ 52-
 25           or bipolar junction transistors that Mr.         55, 65, 73, 83, 88, 113-
 26           Carlson identifies as the “semiconductor         120; Dkt. 75 at 1 (“Indeed,
 27                                                            VIZIO points at certain
 28
                                              -6-            Case No. 8:18-cv-01571-JVS (DFMx)
                      VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 8 of 11 Page ID
                                 #:26092



  1           switches” “associated with” LED strings are       parallel switches in its
  2           arranged in parallel.                             televisions that Polaris
  3                                                             never claimed are coupled
  4                                                             in series.”).
  5      18   Parallel circuits have multiple current paths     Gershowitz Decl. ¶ 54,
  6           that divide current between them.                 115.
  7      19   Series circuits have only one current path.       Gershowitz Decl. ¶¶ 37,
  8                                                             54, 115; Summers Decl.
  9                                                             Ex. N at VIZIO_0149709
 10                                                             & VIZIO_0149712; Dkt.
 11                                                             75-17 at 5.
 12      20   To the extent a switch in the power supply is     Summers Decl. Ex. B
 13           considered as part of a “network” with the        ¶¶ 102-103.
 14           MOSFETs or bipolar junction transistors that
 15           Mr. Carlson identifies as the “semiconductor
 16           switches” “associated with” LED strings, Mr.
 17           Carlson has characterized the circuit as a
 18           “series-parallel” circuit.
 19      21   Mr. Carlson states in his report that:            Summers Decl. Ex. B
 20                                                             ¶ 102.
 21           “A component in a circuit can be coupled ‘in
 22           series’ with other components that are
 23           themselves coupled in parallel. This is
 24           referred to as a ‘series-parallel’ circuit.”
 25      22   In all of the accused products, no current is     Gershowitz Decl. ¶¶ 53-
 26           conducted to an LED string when the               55, 134-136.
 27
 28
                                               -7-            Case No. 8:18-cv-01571-JVS (DFMx)
                       VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 9 of 11 Page ID
                                 #:26093



  1           associated MOSFET or bipolar junction
  2           transistor is open.
  3      23   The only claim limitation in Claim 1 of the       Summers Decl. Ex. B
  4           ’087 Patent that Polaris asserts is infringed     ¶¶ 121-23; Summers Decl.
  5           under the doctrine of equivalents is, “a          Ex. C at 16-17; Summers
  6           plurality of light sources in a backlight         Decl. Ex. D at 24-25;
  7           system, each light source associated with a       Summers Decl. Ex. E at
  8           semiconductor switch, wherein the                 21; Summers Decl. Ex. F
  9           semiconductor switch selectively opens to         at 20-21.
 10           allow the associated light source to conduct
 11           the regulated current.”
 12      24   Polaris’s infringement expert, Mr. Carlson,       Summers Decl. Ex. B
 13           opines that, given that “light sources can only ¶ 121; Summers Decl. Ex.
 14           conduct current when and if the                   C at 17; Summers Decl.
 15           semiconductor switch is opened,” “[t]he           Ex. D at 24-25; Summers
 16           Accused Products perform the function in          Decl. Ex. F at 20-21.
 17           substantially the same way as the
 18           semiconductor switches in the ’087 Patent,
 19           which use PWM signals to control (e.g.,
 20           actuate) the switches.”
 21      25   Polaris’s infringement expert, Mr. Carlson,       Summers Decl. Ex. B ¶
 22           opines that “For example, the Accused             117, 121; Summers Decl.
 23           Products send time varying signals (e.g.,         Ex. C at 17; Summers
 24           PWM signals) to the switches independently, Decl. Ex. D at 24-25;
 25           causing the switches to open and close at a       Summers Decl. Ex. F at
 26           fast rate.”                                       20-21.
 27
 28
                                               -8-            Case No. 8:18-cv-01571-JVS (DFMx)
                       VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 10 of 11 Page ID
                                 #:26094



   1                                CONCLUSIONS OF LAW
   2    NO.                           CONCLUSION OF LAW
   3      1   VIZIO’s accused televisions do not literally infringe claims 1-7 of the
   4          ’087 patent because they do not satisfy the limitation “a network of
   5          semiconductor switches coupled in series”; the accused switches
   6          associated with the relevant LED strings are not coupled in series.
   7      2   To the extent Polaris includes one or more switches associated with the
   8          power supply as part of its infringement allegations, such switches are not
   9          properly considered as part of the “network of semiconductor switches
  10          coupled in series.”
  11      3   Even if the one or more switches associated with the power supply are
  12          considered part of the “network of semiconductor switches coupled in
  13          series,” VIZIO’s accused televisions do not literally infringe claims 1-7 of
  14          the ’087 patent because they do not include the limitation “a network of
  15          semiconductor switches coupled in series”; the accused switches
  16          associated with the relevant LED strings are not coupled in series.
  17      4   To the extent Polaris includes one or more switches associated with the
  18          power supply and only one of the LED switches associated with the LED
  19          strings, VIZIO’s accused televisions do not literally infringe claims 1-7 of
  20          the ’087 patent because the claim requires “a plurality of light sources in a
  21          backlight system” where “each light source [is] associated with a
  22          semiconductor switch,” and there thus must be multiple light sources (“a
  23          plurality”) with multiple associated switches “coupled in series,” not just
  24          one light source (i.e., string of LEDs) with an associated switch further
  25          coupled to a switch associated with the power supply.
  26      5   VIZIO’s accused televisions do not literally infringe claims 1-7 of the
  27          ’087 patent because they do not include the limitation “wherein the
  28
                                              -9-            Case No. 8:18-cv-01571-JVS (DFMx)
                      VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01571-JVS-DFM Document 401-1 Filed 05/22/20 Page 11 of 11 Page ID
                                 #:26095



   1          semiconductor switch selectively opens to allow the associated light
   2          source to conduct the regulated current”; when the accused semiconductor
   3          switches open, they do not “allow the associated light source to conduct
   4          regulated current.”
   5      6   VIZIO’s accused televisions do not infringe claims 1-7 of the ’087 patent
   6          because they do not include the limitation “wherein the semiconductor
   7          switch selectively opens to allow the associated light source to conduct
   8          the regulated current” under the doctrine of equivalents; that would vitiate
   9          the limitation “selectively opens” and the doctrine of equivalents cannot
  10          be used to capture the opposite of a claim limitation.
  11
  12
  13 DATED: May 22, 2020                 Respectfully submitted,
  14
  15                                      By /s/ Richard W. Erwine
  16                                         /s/ Richard W. Erwine

  17                                         Attorney for Defendant and Counterclaim-
  18                                         Plaintiff VIZIO, Inc.

  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -10-            Case No. 8:18-cv-01571-JVS (DFMx)
                      VIZIO’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
